                                                     Notice Recipients
District/Off: 0207−1                         User: jlecky                         Date Created: 3/21/2019
Case: 1−19−41553−cec                         Form ID: 309A                        Total: 22


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michelle Rodriguez         2356 Bragg Street         Apt. 5C        Brooklyn, NY 11229
tr          Alan Nisselson        c/o Windels Marx Lane & Mittendorf LLP             156 West 56th Street       New York, NY
            10019
aty         Anthony M Vassallo          Law Office of Anthony M. Vassallo           305 Fifth Avenue        Suite
            1B        Brooklyn, NY 11215
smg         NYS Department of Taxation & Finance            Bankruptcy Unit          PO Box 5300        Albany, NY 12205
smg         NYC Department of Finance           345 Adams Street          Office of Legal Affairs      Brooklyn, NY 11201−3719
smg         NYS Unemployment Insurance             Attn: Insolvency Unit        Bldg. #12, Room 256         Albany, NY 12240
smg         Office of the United States Trustee       Eastern District of NY (Brooklyn Office)        U.S. Federal Office
            Building       201 Varick Street, Suite 1006         New York, NY 10014
9499176     Aldous & Associates         PO Box 171374           Salt Lake City, UT 84117
9499177     CSC Credit Services         Box 740040          Atlanta, GA 30374−0040
9499178     Chex Systems, Inc.        Attn: Consumer Relations          7805 Hudson Road, Suite 100          Woodbury, MN
            55125
9499179     Credit One Bank         6801 S. Cimarron Road           Las Vegas, NV 89193
9499180     Diamond Finance Co., Inc.         2200 Marcus Avenue           New Hyde Park, NY 11042
9499181     Equifax Information Services LLC          PO Box 740256           Atlanta, GA 30374
9499182     Experian        PO Box 9701          Allen, TX 75013
9499183     Internal Revenue Service         Centralized Insolvency Operation         PO Box 7346         Philadelphia, PA
            19101−7346
9499184     MDG USA, Inc.          3422 Old Capitol Trail #1993          Wilmington, DE 19808
9499185     NYC Dept of Finance          59 Maiden Lane          28th Floor        New York, NY 10038
9499186     NYC Dept of Finance − Parking Violations           59 Maiden Lane          28th Floor      New York, NY
            10038
9499187     Richard A. Capuano          City Marshal Badge 22          62−59 Woodhaven Blvd.          Rego Park, NY 11374
9499188     Steven M. Feinberg, Esq.         590 Sunrise Highway          Baldwin, NY 11510
9499189     Toyota Motor Credit Corp.         5005 N River Blvd NE           Cedar Rapids, IA 52411
9499190     Trans Union        PO Box 1000           Crum Lynne, PA 19022
                                                                                                                   TOTAL: 22
